
	
		III
		110th CONGRESS
		1st Session
		S. RES. 86
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Salazar (for
			 himself, Mr. Ensign,
			 Mr. Brown, Mr.
			 Kerry, Mr. Akaka, and
			 Mr. Inouye) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 28, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating March 1, 2007, as
		  Siblings Connection Day.
	
	
		Whereas sibling relationships are among the
			 longest-lasting and most significant relationships in life;
		Whereas brothers and sisters share history, memories, and
			 traditions that bind them together as family;
		Whereas it is estimated that over 65 percent of children
			 in foster care have siblings, many of whom are separated when placed in the
			 foster care system, adopted, or confronted with different kinship
			 placements;
		Whereas children in foster care are at greater risk than
			 their peers of having emotional disturbances, problems in school, and
			 difficulties with relationships later in life;
		Whereas the separation of siblings while children causes
			 additional grief and loss;
		Whereas organizations and private volunteer efforts exist
			 that advocate for preserving sibling relationships in foster care settings and
			 that give siblings in foster care the opportunity to reunite;
		Whereas Camp to Belong, a nonprofit organization founded
			 in 1995 by Lynn Price, heightens public awareness of the need to preserve
			 sibling relationships in foster care settings and gives siblings in foster care
			 the opportunity to be reunited; and
		Whereas Camp to Belong has reunited over 2,000 separated
			 siblings across the United States, the United States Virgin Islands, and
			 Canada: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 1, 2007, as Siblings Connection Day;
			(2)encourages the
			 people of the United States to celebrate sibling relationships on Siblings
			 Connection Day; and
			(3)supports efforts
			 to respect and preserve sibling relationships that are at risk of being
			 disrupted by the placement of children in the foster care system.
			
